DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 10, “the unitary mattress” should be “the unitary mattress cover.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 7, 8, 10, 12, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever (US Patent 1267593) in view of Brooks (US Patent Application Publication 20040172754).
Regarding claim 1, Roever teaches a unitary mattress cover comprising a top panel (Figure 1; at 10) and four side panels (Figure 1; at 13 and to the left and right of 12), which include two end side panels, a left side panel and a right side panel, wherein the top panel and the four side panels are made from a single blank of fabric (Figure 1; 10), wherein the left and right side panels are longer than the top panel in a longitudinal direction (Figure 1; the area between where 15 is marked top and bottom on the side panels is longer than the area between where 11 is marked on the top panel where 10 is marked), and wherein free edges of the left and right side panels are attached to one of the two end side panels or to each other (Figure 1; 15 and 16). Roever does not teach wherein elastic materials are attached to at least a portion of the left and right side panels. Brooks teaches elastic materials are attached to at least a portion of the left and right side panels (Paragraph 23 and 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 2, Brooks teaches the elastic materials comprise elastic yarns stitch-bonded to said at least portion of the left and right side panels (Paragraph 23). It would have been obvious to one of ordinary skill in the art to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 3, Brooks teaches at least the top panel is stitch-bonded with elastic and/or inelastic yarns (Paragraph 20). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 4, Brooks teaches the stitching on the top panel is different from the stitching on said at least portion of the left and right side panels (Paragraphs 12 versus 22 discuss the different elasticity of the top versus side panels thus indicating different stitching). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 5, Roever teaches the single blank of fabric comprises a single layer of a woven, knit or nonwoven fabric (Figure 1; as shown).
Regarding claim 7, Brooks teaches at least one of the top panel, the left panel and right panel further comprise an additional layer (Paragraph 13). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 8, said at least one additional layer comprises a cushion layer (Paragraph 13). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 10, Brooks teaches the stitch-bonded yarns comprise re- stretchable cross gathering to facilitate form fitting and tucking around the edges under a mattress being covered by the unitary mattress (Figure 1; as shown and Paragraph 4). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 12, Roever teaches a method for manufacturing a mattress cover comprising the steps of c) cutting a section of the stitch-bonded fabric to form a blank for a mattress cover (Figure 1; shows a piece of fabric cut to a mattress cover), d) slitting a plurality of lines in the stitch-bonded fabric or in the blank to separate end side panels and the left and right side panels (Figure 1; cuts 12a as shown), and e) joining edges of the left and right side panels to each other or to one of the end side panels to form the mattress cover (Figure 15 and 16). Roever does not teach a) introducing a continuous fabric to a stitch-bonding or sewing equipment, b) stitching an elastic yarn under tension to a top and a bottom portion of the fabric, wherein the left and right side panels are formed from the stitch-bonded top and bottom portions. Brooks teaches a) introducing a continuous fabric to a stitch-bonding or sewing equipment (Paragraph 23 describes using a fabric employing spandex stitchbonding threads to the side panels 14, which necessarily requires sewing equipment (for further reference see the patents referenced in this paragraph)), b) stitching an elastic yarn under tension to a top and a bottom portion of the fabric(Paragraph 23 describes using a fabric employing spandex stitchbonding threads to the side panels 14, which necessarily requires sewing equipment (for further reference see the patents referenced in this paragraph)), wherein the left and right side panels are formed from the stitch-bonded top and bottom portions (Paragraph 23 and 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric. 
Regarding claim 14, Roever teaches the end side panels and the left and right side panels are joined to a top panel (Figure 1; sides to the left and right of 12 and end below 11 are joined to top panel 10).
Regarding claim 15, Roever teaches the top panel is sized and dimensioned to fit a top of a mattress and the end side panels and the left and right side panels are sized and dimensioned to cover the sides of the mattress (Figure 1; as shown (Examiner further notes that box springs and mattresses are the same size).
Regarding claim 17, Brooks teaches at least one additional layer is introduced to the stitch- bonding or sewing machine (Paragraph 13). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Regarding claim 19, Brooks teaches the at least one additional layer comprises a cushion layer (Paragraph 13). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever (US Patent 1267593) in view of Brooks (US Patent Application Publication 20040172754) further in view of Tak (US Patent 20190090665).
Regarding claim 6, Roever and Brooks do not teach the elastic materials comprise elastic strips sewn to said at least portion of the left and right side panels. Tak teaches the elastic materials comprise elastic strips sewn to said at least portion of the left and right side panels(Figure 1; 40). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the elastic incorporated into Roever and Brooks to include elastic strip pieces in order to more securely hold the cover in place.
Regarding claim 11, Roever and Brooks do not teach second elastic materials attached to said at least portion of the left and right side panels, wherein said second elastic materials are different than said elastic materials. Tak teaches second elastic materials attached to said at least portion of the left and right side panels, wherein said second elastic materials are different than said elastic materials (Figure 1; 40). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the elastic incorporated into Roever and Brooks to include elastic strip pieces in order to more securely hold the cover in place. 
Claim(s) 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever (US Patent 1267593) in view of Brooks (US Patent Application Publication 20040172754) further in view of Chase (US Patent 6618880).
Regarding claim 9, Roever does not teach the at least one additional layer comprises a film or a liquid resisting breathable membrane. Chase teaches the at least one additional layer comprises a film or a liquid resisting breathable membrane (Abstract “The sidewalls are formed of a double wall construction comprising a generally impermeable inner wall of a fixed height joined at edges to an elastic outer wall” see also Column 4; lines 1-3). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top layer of Roever to include a second layer which is waterproof in order to protect the insides of the cover. 
Regarding claim 18, Brooks teaches the top panel is also stitch-bonded (Paragraph 20). It would have been obvious to one of ordinary skill in the art to modify the side panels of Roever to include elastic stitchbonding as in Brooks in order to allow the sides to conform to the mattress for a secure fit, and prevent movement of the fabric. Examiner notes that Brooks does not specifically teach an elastic stitchbonded fabric being attached to a second layer as is claimed in claim 17 from which 18 depends. However, Chase teaches an elastic fabric being bonded to a second waterproof layer to protect the insides from liquids (Abstract “The sidewalls are formed of a double wall construction comprising a generally impermeable inner wall of a fixed height joined at edges to an elastic outer wall” see also Column 4; lines 1-3) so it would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to add a second layer to an elastic stitchbonded fabric to add liquid protect or also, as Brooks itself discusses, to add cushioning. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top layer of Roever to include a second layer which is waterproof in order to protect the insides of the cover. 
Regarding claim 20, Roever does not teach the at least one additional layer comprises a film or a liquid resisting breathable membrane. Chase teaches the at least one additional layer comprises a film or a liquid resisting breathable membrane (Abstract “The sidewalls are formed of a double wall construction comprising a generally impermeable inner wall of a fixed height joined at edges to an elastic outer wall” see also Column 4; lines 1-3). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top layer of Roever to include a second layer which is waterproof in order to protect the insides of the cover.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever (US Patent 1267593) in view of Brooks (US Patent Application Publication 20040172754) further in view of Zafiroglu (US Patent 5187952).
Regarding claim 13, Roever and Brooks do not specifically teach the tension of the elastic yarn is released after step e). Zafiroglu teaches the tension of the elastic yarn is released after step e) (Column 4; lines 22-32 discuss that after stitchbonding the fabrics are under the same tension as when the fabric exited the stitchbonding machine in order to clit, cut, seal, etc. to make the desired article from the fabric, after which the tension would be released). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the process of Roever and Brooks to include continuing tension as in Zafiroglu in order” to permit ease of slitting” (Zafiroglu (Column 4; lines 22-32).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever (US Patent 1267593) in view of Brooks (US Patent Application Publication 20040172754) in view of Muessig (US Patent 6899043) further in view of Fu (US Patent Application Publication 20200222001).
Regarding claim 16, Roever does not teach before step c) the fabric is held under tension and coupled to a jig to maintain tension. Muessig teaches holding fabric under tension for cutting (claim 1).  It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the process of Roever to tension the fabric during cutting to allow for accurate cutting. Fu teaches using a jig for accurate cutting (Paragraph 78). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the process of Roever to include a jig to allow for accurate cutting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619